                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

JENNIFER LEWIS,                                  )
                                                 )
           Plaintiff,                            )
                                                 )
v.                                               )           No. 3:18-CV-219-HSM-HBG
                                                 )
                                                 )
CELLCO PARTNERSHIP d/b/a                         )
VERIZON WIRELESS,                                )
                                                 )
           Defendant.                            )


                                             ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02.

       The parties appeared before the Court via telephone on April 29, 2019, for a conference

regarding several discovery related disputes.        Attorneys David Burkhalter, II, and David

Burkhalter, III, were present on behalf of Plaintiff. Attorneys Justin Barnes and Mary Smith

appeared on behalf of Defendant.

       By way of background, Plaintiff’s Complaint stems from her termination with Defendant.

Plaintiff alleges that Defendant terminated her in violation of the Americans with Disabilities Act

(“ADA”), the Family Medical Leave Act (“FMLA”), and the Tennessee Disability Act (“TDA”).

Defendant claims that it terminated Plaintiff as part of its line access manipulation (“LAM”)

investigation. At the telephone conference, Defendant explained that it received several customer

complaints, originating in New York, that telephone lines were added to accounts without

customers’ consent. After the company investigated the complaints in New York, Defendant
attempted to determine whether this was a nationwide problem. Afterwards, Defendant permitted

individual markets to perform their own LAM investigations. Plaintiff worked as a District

Manager in the Southeast Market. Defendant alleges that as a result of the LAM investigation

performed by the Southeast Market, Plaintiff was terminated.

       The present discovery disputes relate to the proper scope of Plaintiff’s discovery requests.

As an initial matter, Defendant agreed in its position statement to produce the following: (1)

information regarding whether any of the District Managers in the Southeast Market, who were

involuntarily terminated, took any leave or made requests for reasonable accommodations, and (2)

a list of individuals nationwide who were disciplined as part of the LAM investigation. If

Defendant has not already produced the above information, Defendant SHALL produce the

information within fourteen (14) days of entry of this Order.

       First, Plaintiff requests the disciplinary/termination records issued in connection with the

initial LAM complaints for the employees in New York and similar records for the District

Managers in New York. As Defendant explained during the telephone conference, after the

nationwide data was reviewed, Defendant allowed each market to determine whether it should

investigate the stores within its area. These investigations were led by the individual markets in

their respective regions. Thus, the individuals who made the decision to terminate Plaintiff were

not involved in the other markets’ investigations and resulting discipline or terminations, and

therefore, the Court finds such records irrelevant to this case.

       Second, Plaintiff seeks the underlying LAM data that was subsequently reviewed on a

nationwide basis as part of the compliance audit, including the activity reports. Defendant

responded that Plaintiff’s request is overbroad and that the data that it will produce will contain

the information that is relevant to this case. Defendant asserted that the remaining information
                                                  2
Plaintiff seeks involving the nationwide investigation is irrelevant because the data Plaintiff

requests was not reviewed as part of the investigation. Defendant proposed that it produce the

relevant LAM data, and if Plaintiff is not satisfied, then the parties can schedule another telephone

conference with the undersigned. The Court agrees that the best course of action is for Plaintiff to

review the information that Defendant will produce and then determine whether such information

is sufficient.

        Further, Plaintiff requests that Defendant produce the disciplinary/termination records of

the individuals who were disciplined/terminated as a result of the LAM investigation. The Court

finds such records are not relevant or proportional to the needs of this case. See Fed. R. Civ. P.

26(b). As mentioned above, each market determined whether to investigate, and the individuals

who made the decision to terminate Plaintiff were not involved in the other markets’ investigations

and resulting terminations. In addition, Defendant explained that records are kept by each market

and that each market would have to search and collect such records. This Court finds that such

discovery is not proportional to the needs of the case.

        Plaintiff also seeks Edward McGinty’s emails, stating that he was involved in conducing

the LAM investigation and interviews in Plaitniff’s district prior to her termination. Defendant

stated that it agreed to search eleven custodians’ emails and proposed that after Plaintiff has

reviewed such production, the parties can discuss searching additional custodians’ emails, if

necessary. The Court agrees with Defendant’s proposal. After Plaintiff has had time to review

the email production, if she believes additional searches are necessary, the parties shall meet and

confer in a good-faith attempt to resolve any disputes. If they cannot resolve the disputes, the

parties shall contact Chambers to schedule a hearing.



                                                 3
        Plaintiff   also   seeks    personnel     records,    including    job    applications    and

disciplinary/termination records, for the individuals who were involved in the decision to terminate

Plaintiff, including Wendy Taccetta, Aswann Peters, and Stacy Tislow. Defendant explained that

it produced records related to complaints against these individuals. Defendant objected to

producing the performance and disciplinary records because such records are not relevant to

Plaintiff’s termination. The Court agrees that such records are not relevant to the issues in this

case, and the undersigned declines to order Defendant to produce the above individuals’ personnel

records.

        With respect to District Managers’ records in the Southeast Market, as mentioned above,

Defendant agreed to produce any requests for leave and reasonable accommodations made by the

District Managers, who were terminated, but it objected to producing the personnel records for all

eighty (80) District Managers. The Court finds that the personnel records of all eighty (80) District

Managers are irrelevant and not proportional to the needs of this case. Further, during the

telephone conference, Defendant agreed to produce records involving any terminations of District

Managers in the Southeast Market for unethical sales practices and the termination records for the

individuals Plaintiff specifically identified in her position statement (Thomas Brown, Jonathan

Moss, Steven Bishop, and Kelly Parks). The Court finds that such discovery is sufficient under

Federal Rule of Civil Procedure 26(b).

        Further, the parties reported that Defendant produced redacted records and that the parties

agreed that Defendant should submit the records to the Court for an in camera review. The Court

has reviewed the unredacted records and finds the redactions to be appropriate. The redactions are

limited to information that is not substantive or information that is irrelevant to the issues in this

case.
                                                  4
       As a final matter, after the above discovery is exchanged, if the parties have further

discovery related disputes, they SHALL contact Chambers for another conference.

       IT IS SO ORDERED.

                                          ENTER:



                                          United States Magistrate Judge




                                             5
